Citation Nr: 0526334	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-35 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $5,448.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of Committee on 
Waivers and Compromises (Committee) of the Waco, Texas, RO.

The Board notes that the veteran appeared for a hearing at 
the RO before the undersigned in September 2004.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  The veteran was awarded pension benefits due to 
unemployability.  

2.  In a July 1999 award letter, the RO informed the veteran 
that pension was an income based program and that any changes 
in income or dependency status must be promptly reported to 
VA and that all income from all sources must be reported.

3.  In May 2000, based on information from the Social 
Security Administration, the RO converted the veteran to 
compensation, because his yearly income exceeded the limit 
for VA pension eligibility.

4.  In June 2003, based on an Income Verification Match, the 
RO learned that the veteran had received income from May 1, 
1999, to April 30, 2000, that affected the veteran's 
countable income and determined that an overpayment in the 
amount of $5,488 was created.  

5.  The RO determined that the veteran was free from fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment in question.

6.  The veteran was at fault in the creation of the 
overpayment and VA was not at fault.

7.  The veteran would benefit from undue enrichment if the 
overpayment was not repaid.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life) and he did not rely to his 
detriment on VA pension.

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
VA improved pension benefits in the amount of $5,448 have not 
been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The VCAA made several amendments to the laws governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Furthermore, the Board notes that the 
RO has attempted to gather information regarding the 
veteran's financial status; however, he did not respond to 
the January 2001 or March 2003 letters requesting this 
information.  The Court has held that, "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, there is no further action to be 
undertaken to comply with the duty to assist in this case.

II.  Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO ultimately concluded 
that the facts in this case do not show the presence of any 
of the preceding factors and the Board agrees with that 
conclusion.  The essential question before the Board is 
whether recovery of the overpayment of improved pension 
benefits would be against equity and good conscience.  38 
C.F.R. § 1.962.

The standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

In July 1999, the RO notified the veteran that he had been 
awarded pension due to unemployability.  The veteran was 
informed at that time that that he was required to 
immediately report any and all changes in income.  In May 
2000 the RO awarded compensation because it was the greater 
benefit.  As a result of a Income Verification Match (IVM) VA 
subsequently learned that the veteran had received a greater 
amount of income than previously considered by VA in 1999, 
when he was receiving pension benefits.

An IVM in April 2003 revealed that the veteran had been 
overpaid in the amount of $5448.00 during the period from May 
1, 1999, to April 30, 2000.  Unrelated to VA's adjudication, 
the Social Security Administration (SSA) apparently granted 
the veteran disability benefits, but withheld the first 
payment.  As a result, VA was not aware of this pending 
income when it originally tabulated the veteran's monthly 
pension payments. 

In June 2003, the Committee on Waivers received the veteran's 
request for waivers. The veteran maintains that he received 
no income during the years 2000, 2001, 2002.  In November 
2003, the RO denied the veteran's claim to waive the debt 
because his financial status report showed a monthly income 
of $1,612.00 and monthly expenses of $1,187.78 leaving a 
balance of $424.22.  Therefore, this evidence shows that the 
veteran has funds left over after paying his monthly 
expenses.  The veteran subsequently appealed the decision.  

The Board notes that the veteran was clearly informed that VA 
improved pension was an income based program and that he was 
to report changes in income immediately.  The Board is of the 
opinion that the veteran was at fault in failing to promptly 
report all of his income to VA.  During the veteran's 
personal hearing he testified that he did not work during 
1999, but did receive vacation pay and compensation pay.  He 
indicated that he was not aware that he needed to report 
this.  At the same time, the Board finds that VA is not at 
fault because it was unaware of the veteran's income in 1999 
until it was revealed by a subsequent IVM.  

The Board must address whether collection of this debt would 
be against equity and good conscience.  The veteran's degree 
of fault is considered in terms of his age, intelligence, 
education, physical and metal condition. Consideration is 
also given to possible unjust enrichment, undue financial 
hardship, defeat the purpose of the benefit, and 
irretrievable loss of rights due to an adverse change in 
position.

Based on the evidence of record, the Board finds that the 
veteran has been unjustly enriched by the overpayment because 
he received VA pension to which he was not entitled.

Based on the veteran's income records, he would not undergo 
undue financial hardship and it would not be against equity 
and good conscience.  Recovery of the overpayment would not 
defeat the purpose of the benefit because the veteran's VA 
compensation has increased due to an award of total 
disability compensation based on individual unemployability 
due to service connected disability.  Thus, he would be able 
to pay for the basic necessities of life and still repay the 
overpayment.

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  To allow him to 
profit by retaining money erroneously paid under these 
circumstances would clearly constitute unjust enrichment. 

Furthermore, the veteran has not contended, nor does the 
evidence show, that he had relinquished a valuable right or 
incurred a legal obligation in reliance on his VA benefits. 

Accordingly, the Board concludes that the preponderance of 
the evidence demonstrates that recovery of the overpayment of 
benefits would not be against equity and good conscience.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $5,448 is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


